*36OPINION OF THE COURT BY
LEVINSON, J.
In a will duly executed and attested on February 28, 1935, Ho Poi made the following disposition:
I do hereby give, devise and bequeath to my lawfully begotten children, surviving me at the time of my death, share and share alike, all of my property, real, personal or mixed and wheresoever situate, of which I am possessed or to which I may be entitled at the time of my death.
When he died on May 29, 1941, Ho Poi was survived by 17 children. The circuit court at chambers, in an order dated December 18, 1970 and which included a determination of devisees entitled to real property and a distribution of the estate, held that each of the 17 surviving children was a devisee and legatee under the will of Ho Poi. Thus, the court ordered the administrator to distribute a 1/17th share of Ho Poi’s estate to each of them or to their representatives.
The appellants are among a group of seven of Ho Poi’s children (or their heirs) who contested the legitimacy of the other ten before the circuit court at chambers, claiming that the ten were the children of Ho Poi and Chun Shee, a servant girl. While they raise six specifications of error on appeal, only two require consideration. First, they appeal from -the court’s holding that Equity No. 5664, which was the subject of In re Estate of Ho Chang Shee, 48 Haw. 193, 397 P.2d 552 (1964), is “res ad judicata” on the issue of the maternity of the 17 children of Ho Poi. Second, they allege that the circuit court erred in dismissing their appeal of the decision of the *37circuit court at chambers, taken pursuant to HRS § 531-2.1 We affirm.
I. COLLATERAL ESTOPPEL.
In the Chang Shee case, supra, the central issue was the maternity of the 17 children of Ho Poi. In that case, the equity court held that each of the 17 children was an heir of Chang Shee, the wife of Ho Poi. We affirmed on appeal in In re Estate of Ho Chang Shee, supra, 48 Haw. 193, 397 P.2d 552 (1964).
In his will, Ho Poi designated as his legatees and devisees all his “lawfully begotten children” surviving him at the time of his death. It was admitted in Chang Shee, and it is nowhere contested here, that Ho Poi was the father of all 17 children. Thus, if the adjudication in Chang Shee of the maternity issue is binding in the instant case, it then follows that all 17 children are “lawfully begotten children” of Ho Poi.2
In Ellis v. Crockett, 51 Haw. 45, 55-56, 451 P.2d 814, 822 (1969), we said:
Collateral estoppel is an aspect of res judicata which precludes the relitigation of a fact or issue which was previously^ determined in a prior suit on a *38different claim between the same parties or their privies. ...
The policy reasons underlying both res judicata and collateral estoppel are several. The public interest staunchly permits every litigant to have an opportunity to try his case on the merits; but it also requires that he be limited to one such opportunity. Furthermore, public reliance upon judicial pronouncements requires that what has been finally determined by competent tribunals shall be accepted as undeniable legal truth. Its legal efficacy is not to be undermined. Also, these doctrines tend “to eliminate vexation and expense to the parties, wasted use of judicial machinery and the possibility of inconsistent results.” Developments in the Law—Res Judicata, 65 Harv. L. Rev. 818, 820 (1952).
The doctrine of collateral estoppel is clearly applicable to the instant case, inasmuch as the issue of the maternity of Ho Poi’s children was resolved in the Chang Shee case and the parties both in that and the instant case are either identical or in privity. Whether each of the 17 children was in fact mothered by Chang Shee is now immaterial, because a “final adjudication operates as res judicata even though it is erroneous.” Glover v. Fong, 42 Haw. 560, 574 (1958). Thus, the circuit court at chambers properly held that In re Estate of Ho Chang Shee, 48 Haw. 193, 397 P.2d 552 (1964) was “res adjudicata” on the issue of maternity.
II. APPEAL TO THE CIRCUIT COURT.
The appellants sought to appeal the decision of the circuit court at chambers in probate to the circuit court pursuant to HRS § 531-2, which permits an appeal by an “aggrieved” legatee, devisee, or heir, when the value of the estate in question exceeds $500 and there exists a matter of fact in issue. On April 20, 1971, the circuit court issued an order dismissing the appeal.
*39The appeal was properly dismissed. The only matter of fact at issue was that of the maternity of Ho Poi’s children, and the appellants were collaterally estopped from raising it.
Affirmed.

 HRS § 531-2 provides:
Jury on appeal, when. Whenever the value of the estate of any deceased person exceeds §500, any person claiming, before any judge sitting as a court of probate, the estate, or any part thereof, or any interest therein, by virtue of any will 'or testamentary devise, or by virtue of the statutes of descent of property in the State, who deems himself aggrieved, by the decision of the probate judge at chambers, may, upon taking his appeal to the circuit court, if any matter of fact is in issue, move the appellate court that the issue of fact may be tried by a jury, and his motion shall not be denied.


 The appellants rely heavily upon Honolulu Investment Company v. Rowland, 14 Haw. 271, 274-5 (1902) for the proposition that “lawfully beggotten” children do not include those born out of wedlock but legitimized by operation of law. This is irrelevant, since if the 17 children are deemed the children of Chang Shee and the paternity of Ho Poi is admitted, they must of necessity be the “lawfully begotten” children of Ho Poi, there being no suggestion that any of the 17 children was conceived at a time when Ho Poi and Chang Shee were not married or that any of the children was adopted.